Citation Nr: 0030636	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  97-33 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

3.  Whether a timely a timely Substantive Appeal was 
submitted with regard to the November 1995 rating action that 
reduced the rating for the service-connected PTSD to 50 
percent.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1968.  

In a June 1995 rating action, it was proposed to reduce the 
rating for the service-connected PTSD from 70 to 50 percent.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1995.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO.  

In November 2000, the veteran's representative raised the 
issue of whether the Notice of Disagreement submitted in 
March 1997 is appropriate under Hamilton v. Brown, 4 Vet. 
App. 528 (1993).  As that issue has not been developed on 
appeal, it is refer to the RO for the appropriate action.  

The Board points out that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000.", which, in part, establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  



REMAND

A review of the record shows that, in a November 1995 rating 
action, the RO reduced the rating for the service-connected 
PTSD from 70 to 50 percent, effective on March 1, 1996.  

In a March 1998 rating action, the RO restored the 70 percent 
rating for PTSD, effective on January 12, 1998, based on 
findings shown on a VA examination performed in January 1998.  
The RO did not address the issue of a total rating in that 
rating action.  

However, the RO has not provided the veteran with a 
Supplemental Statement of the Case with regard to matter of a 
100 percent schedular rating for the service-connected PTSD 
or a total rating based on individual unemployability due to 
service-connected disability.  

In this regard, the Board notes that during the course of 
this appeal 38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 
4.130 and substantive changes were made by regulatory 
amendment to the schedular criteria for evaluating mental 
disorders, effective on November 7, 1996.  See 61 Fed. Reg. 
52,695-52,702 (1996); 38 C.F.R. § 4.130 (2000).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO applied only the revised criteria in 
March 1998 rating action which restored the 70 percent 
evaluation from January 1998.  

The Board in this regard will defer further handling of the 
issue of timeliness of a Substantive Appeal with regard to 
the November 1995 rating action pending completion of the 
requested development and the readjudication of the other 
pending matters.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

The RO should issue a Supplemental 
Statement of the Case that addresses 
whether the veteran is entitled to a 
schedular 100 percent evaluation for the 
service-connected PTSD or a total rating 
based on individual unemployability due 
to service-connected disability, to 
include consideration of the Court's 
holding in Karnas.  The RO should also 
address all other issues remaining in 
appellate status.  Due consideration 
should be given to all pertinent laws and 
regulations, to include the applicable 
provisions of the new legislation noted 
hereinabove.  Then, the veteran and his 
representative must be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


